Name: 88/533/EEC: Commission Decision of 7 October 1988 partially suspending customs duties applicable to imports into Spain of products covered by a common organization of the market (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe;  agricultural activity;  European construction;  tariff policy
 Date Published: 1988-10-25

 Avis juridique important|31988D053388/533/EEC: Commission Decision of 7 October 1988 partially suspending customs duties applicable to imports into Spain of products covered by a common organization of the market (Only the Spanish text is authentic) Official Journal L 291 , 25/10/1988 P. 0082 - 0082*****COMMISSION DECISION of 7 October 1988 partially suspending customs duties applicable to imports into Spain of products covered by a common organization of the market (Only the Spanish text is authentic) (88/533/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 75 (4) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (1), as amended by Regulation (EEC) No 222/88 (2), and in particular Article 2 thereof, Whereas Spain has submitted to the Commission an application to bring forward to 1 October 1988 the reduction laid down for 1 January 1989 in customs duties applicable to products covered by a common organization of the market, on imports from the other Member States and third countries; whereas the Spanish application does not however relate to products referred to in Article 173 of the Act of Accession; Whereas the application in question follows on a series of measures which the Spanish authorities have taken with effect on 1 January 1988 in order to slow down the increase in consumer prices and in particular that which may result from the level of import duties; Whereas the aim of that application is in particular to speed up Spain's integration into the common market; Whereas, for certain products, Spanish customs duties have already been totally or partially suspended under the provisions of Article 75 (4) of the Act of Accession or Article 2 of Regulation (EEC) No 3792/85; whereas this Decision must not prejudice those provisions; Whereas the measures provided for in this Decision are in accordance with the opinions of the relevant management committees, HAS ADOPTED THIS DECISION: Article 1 1. From 1 October 1988, Spain shall suspend that part of the customs duties on imports from Community Member States or third countries of agricultural products covered by a common organization of the markets which is greater than the level applicable from 1 January 1989, pursuant to Article 75 of the Act of Accession or Regulation (EEC) No 3792/85. 2. This Decision does not concern the products referred to in Article 173 of Act of Accession. It shall apply without prejudice to the suspension or total or partial abolition of the customs duties decided, before the date of its entry into effect pursuant to Article 75 (4) of the Act of Accession or Article 2 of Regulation (EEC) No 3792/85. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 7 October 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 367, 31. 12. 1985, p. 7. (2) OJ No L 28, 1. 2. 1988, p. 1.